[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from the Middletown Municipal Court in which defendant-appellant, Lamon McIntosh, was convicted of a violation of the International Property Maintenance Code, as adopted in the Middletown Municipal Code. The charges were brought after a complaint was received regarding garbage on property owned by appellant and rented to a third party.
Appellant's first assignment of error is overruled since the Middletown Municipal Code provides a savings clause for repealed ordinances.  Middletown Codified Ordinances 202.04(b). Because appellant was convicted under the previous version of the statute, his conviction does not violate the ex post facto clause.  See State v. Rush (1998),83 Ohio St. 3d 53, 59.
Appellant's second assignment of error is overruled because the ordinance does not conflict with Ohio landlord/tenant law. See R.C.5321.04(A); Cotrell v. City of Piqua (Jan. 26, 2001), Miami App. No. 2000-CA-44, unreported.
Appellant's third assignment of error is overruled since appellant was not prejudiced by any alleged error by lack of service of the complaint with the summons because the trial court read the complaint to appellant twice before appellant pled not guilty.  See Crim.R.52(A); Fairfield v.Davis (June 10, 1996), Butler App. No. CA-96-014, unreported; Hamiltonv. Brown (1981), 1 Ohio App. 3d 165, 168.
Appellant's fourth assignment of error is overruled because appellant was not denied due process by any error in filing the magistrate's decision.  Crim.R. 52(A).  We are without authority to address appellant's argument that an overhaul of Middletown's court records processing is necessary.
The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed according to App.R. 24.
James E. Walsh, Judge, Stephen W. Powell, Judge, Concur.